PER CURIAM.
Pursuant to our relinquishment of jurisdiction and directions, the trial court has entered written findings of fact and conclusions of law which have been filed in this court. Because the trial court has now found, inter alia, that Officer Dieppa (a) “saw no possibility of a handgun or any other weapons on the defendant but suspected he was going to find crack cocaine in the defendant’s tightly clenched fist,” and (b) “prior to conducting his pat down of the defendant, ... specifically instructed the defendant to turn around and open his closed hand at which time a small, clear plastic bag containing suspect cocaine fell to the ground,” suppression of the evidence was required, and the defendant’s conviction on his nolo contendere plea reserving the right to appeal the denial of his motion to suppress must be reversed upon the authorities cited in our opinion issued December 15, 1987.
Reversed with directions to discharge the defendant.